Citation Nr: 0628073	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  00-22 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a nervous condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The veteran had active service from September 1973 to October 
1974, and from January 1991 to July 1991, including a period 
of service in the Persian Gulf.  The veteran had active duty 
for training from April 1997 to December 1997.  The veteran 
had additional periods of reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, that denied the veteran's claims 
on appeal.  A hearing was held before the RO in April 2004.

The issue of whether new and material evidence has been 
submitted sufficient to reopen a claim of entitlement to 
service connection for a nervous condition is
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

A preponderance of the evidence of record is against a 
finding that the veteran has PTSD related to his period of 
service.


CONCLUSION OF LAW

PTSD was not incurred or aggravated during the veteran's 
active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board notes that the veteran's claim was initially 
adjudicated prior to the enactment of the VCAA in November 
2000.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA- administered benefits.  Id. at 119.  The Court 
further held that VA failed to demonstrate that, "lack of 
such a pre-AOJ- decision notice was not prejudicial to the 
appellant, see 38 U.S.C.A. § 7261(b)(2) (West 2002 & Supp. 
2005) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.  However, the 
Court also stated that the failure to provide to provide such 
notice in connection with adjudications prior to enactment of 
the VCAA was not error and that in such cases, the claimant 
is entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA as to the issue of entitlement to 
service connection for PTSD by letters dated in May 2004 and 
April 2005.  The originating agency essentially asked the 
veteran to submit any pertinent evidence in his possession, 
and specifically informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records, service 
medical records, service personnel records, and reports of VA 
examination.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence. Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the appellant's claim, as 
to the issue of entitlement to service connection for PTSD, 
no additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this issue.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

The record before the Board contains service and post-service 
medical records which will be addressed as pertinent, 
particularly, the veteran's VA treatment records and report 
of VA examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

The Facts

The veteran has claimed to have PTSD as a result of his 
service.  He has at various times related his claimed 
psychiatric disorder to different possible origins, to 
include that he reported witnessing several fellow servicemen 
killed in a tank accident during his period of service in the 
1970s.  The veteran has also indicated that he saw many dead 
bodies while serving in the Persian Gulf in 1991, and that it 
was also stressful for him to have witnessed the abuse of 
prisoners of war.  The relevant evidence of record includes 
the veteran's outpatient treatment records, service medical 
records, service personnel records, and reports of VA 
examinations.

Reviewing the veteran's history, initially, the Board notes 
that the veteran's service medical records are negative for 
complaints of, or treatment for, any psychiatric disorder.  A 
July 1975 VA examination report indicated that the veteran 
was diagnosed with anxiety neurosis with some paranoid 
trends.  The veteran was denied service connection for a 
psychiatric disability in September 1975 because the 
veteran's service records were negative for any notation of a 
nervous condition.  

A June 1992 VA consultation sheet noted the veteran to have a 
provisional diagnosis of PTSD.  A March 1993 VA examination 
report noted that the veteran had been treated for 
depression, but did not suggest a psychiatric diagnosis at 
that time.  In the 1990's and in the 2000's the veteran was 
treated on numerous times for psychiatric disability and 
diagnoses included major depression with psychotic features, 
chronic PTSD, recurrent major depressive disorder, rule out 
PTSD, bipolar disorder, PTSD with psychotic features and 
depression (existing prior to service and not permanently 
aggravated by service), recurrent major depressive disorder 
with psychotic features, alcohol dependency, and chronic 
schizophrenia.  

An April 1999 VA examination report by a board of two 
psychiatrists indicated that the claims folder had been 
reviewed and noted the veteran's history of having emotional 
problems since his Persian Gulf service.  It was reported 
that the veteran's experiences in the Persian Gulf intermixed 
with those in Germany were not identified as traumatic by the 
veteran.  The veteran reported hearing sirens as if he was 
still in the Persian Gulf.  An addendum to that report dated 
July 1999, after a field survey had been conducted, found the 
veteran to have diagnoses of major depression with mood 
congruent psychotic features, and a personality disorder with 
schizoid, paranoid, and borderline features, but specifically 
found that the veteran's symptoms were not due to his Persian 
Gulf service, as the veteran's symptoms at that time were too 
vague and too unspecific, and there were no actual described 
stressor events at that time.  

The veteran was afforded another VA examination in April 
2004.  The examiner reviewed the claims folder prior to the 
examination.  The veteran described an incident in Germany 
where a tank burned, killing three crew members and 
witnessing dead bodies and the abuse of prisoners during his 
Persian Gulf service .  Following mental status interview, 
the examiner concluded that the veteran did not meet DSM IV 
criteria for a diagnosis of PTSD.  It was reported that he 
did not describe a specific horrifying event in service.  His 
described events were unpleasant, but not traumatic.  He was 
not observed to be anxious, distressed or depressed when he 
was expressing his experiences in the Army.  He did not 
report feelings of intense fear, helplessness or horror at 
the time he was experiencing the events.  There was no 
evidence in the clinical features of avoidance of a stimuli 
associated with the trauma.  His memories of the Army were 
not intrusive, persistent or distressing thoughts interfering 
with his daily function.  It was felt that the veteran met 
the DSM IV criteria for a diagnosis of  major depressive 
disorder, recurrent, severe.  

As to the veteran's reported stressors, the U.S. Army and 
Joint Services Records Research Center (JSRRC) was able to 
confirm that two service members were killed in a tank 
accident in Germany during the same time that the veteran was 
stationed there in 1974, and which were in the same 11th 
armored cavalry regiment as the veteran, but not the same 
troop.

The Law and Analysis

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (iii) credible supporting evidence that the in-
service stressor occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Lay statements describing the symptoms of a disability and 
inservice events are considered to be competent evidence.  
However, as a layperson the veteran is not competent to give 
a medical opinion on actual diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Taking into account all relevant evidence of record, the 
Board finds that service connection is not warranted for 
PTSD.  In this regard, the Board finds that the preponderance 
of the evidence of record indicates that the veteran does not 
meet the DSM IV criteria for a diagnosis of PTSD.  While the 
veteran has been diagnosed for several psychiatric 
disabilities in the past, including PTSD, the diagnoses have 
changed over the years and VA examinations were ordered to 
determine if PTSD was present.  The first examination was by 
a board of two VA psychiatrists in April 1999.  That opinion 
indicated that the veteran's history had been reviewed, and 
the veteran examined, and a field survey conducted.  Based on 
this evidence, and all evidence of record, including the 
veteran's description of events that did not appear to be 
traumatic to him, both psychiatrists agreed that, while the 
veteran had diagnoses of major depression and a personality 
disorder, he did not warrant a diagnosis of PTSD, and his 
psychiatric symptomatology was not due to his Persian Gulf 
service.  The VA examination dated April 2004 found that the 
veteran's events in service as related by him were not 
traumatic to the veteran.  The veteran did not exhibit 
intrusive memories, avoidance of stimuli, and did not express 
anxiety, distress, or depression when describing the 
"traumatic events" from service.  These are the most 
thorough psychiatric work-ups in the record and thus the most 
probative evidence.  The Board finds that the preponderance 
of the evidence of record indicates that the veteran does not 
have a current diagnosis of PTSD.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for post traumatic stress 
disorder (PTSD) is denied.


REMAND

A September 1975 rating action denied service connection for 
a nervous condition as there was no showing of pertinent 
disability in service, or medical evidence linking any 
psychiatric disability to service.  The veteran did not file 
a notice of disagreement in that decision and it became 
final.  38 U.S.C. § 4005 (1975); 38 C.F.R. § 3.104, 19.118, 
19.153 (1975); currently 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2005).  The veteran sought 
to reopen the claim in January 1994.  However, citing the 
absence of new and material evidence, the RO, in September 
1994, declined to reopen the claim.  

In light of recent precedent from the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court), the issue of whether the 
veteran has submitted new and material evidence to reopen the 
service connection claim is not yet ripe for review by the 
Board.  To this end, in March 31, 2006, the Court issued a 
decision in the appeal of Kent v. Nicholson, No. 04-181, 
which held, in pertinent part, that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) require the VA by way 
of a specific notice letter to (1) notify the claimant of the 
evidence and information necessary to reopen the claim, 
(i.e., describe what new and material evidence is); (2) 
notify the claimant of the evidence and information necessary 
to substantiate each element of the underlying service 
connection claim; and (3) notify the claimant of what 
specific evidence would be required to substantiate the 
element or elements needed for service connection that were 
found insufficient in the prior denial on the merits.  Review 
of the record does not reveal that the veteran was provided 
with a notice letter of such specificity, and this notice 
must be provided to the adjudication of this issue.  Mayfield 
v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006). 
 
Accordingly, this issue is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) that (1) notifies the veteran of 
the evidence and information necessary to 
reopen the claim; (2) notifies the veteran 
of what specific evidence would be required 
to substantiate the element or elements 
needed to grant the veteran's service 
connection claim (i.e., evidence of 
pertinent disability in service and 
competent evidence showing nexus link 
between psychiatric disability and service) 
and (3) notifies the veteran of the element 
or elements needed for service connection 
that were found insufficient in the prior 
denial on the merits (no showing of 
pertinent disability in service or 
competent evidence linking psychiatric 
disability to service.)  This notice is 
outlined by the Court in Kent supra. 

2.  Upon completion of the foregoing, the 
RO should re-adjudicate the claim on 
appeal.  If any benefit sought is not 
granted, the veteran should be furnished a 
supplemental statement of the case, and 
provided an opportunity to respond.  The 
case should then be returned to the Board, 
if in order.

No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


